Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 02/09/2022. The changes and remarks disclosed therein have been considered. Claim 8 has been cancelled by the amendment. Claim 1 has been amended. Therefore, claims 1-7, 9-16 remain pending in the application.

Response To Arguments
In regard to amendment of the independent claim 1, Applicant arguments have been fully considered but they are not persuasive. Applicant has amended the independent claim 1 with additional limitation(s): " wherein the switching between the two or more states is nonvolatile," The Applicant argues that the prior arts of record do not specifically teach this limitation. Specifically, applicant argues (A) that “BHASKARAN teaches in paragraph [0051] "The VO2 is monostable in nature: at temperatures below 65 C it is in a first crystalline state (monoclinic); when heated above 65 C it transitions to a second crystalline state, but it reverts back to the first state as soon as the heat source is removed." [Emphasis added]. Applicant will contend that this teaching clearly indicates that the phase change material of BHASKARAN would revert back to the original state when the heat source is removed.” Applicant concludes that device with VO2 in BHASKARAN is a volatile device. Applicant argues (B) “Applicant submits that ROTTENBERG merely teaches controlling the optical property of the unit cells 104 so as to control an effect on a light beam 106 incident on the array 102. ROTTENBERG does not teach or suggest that each of the unit cells 104 is independently controllable by the light beam 106, nor that the unit cells 104 switching between the two or more states is nonvolatile”.

Regarding item (A), first of all, BHASKARAN teaches in [0023] that GST material can be used for display device, and suggests that the changes in refractive index is permanently, yet reversibly, thus meets the common meaning of “non-volatile”. BHASKARAN teaches many embodiments, in [0045], BHASKARAN teaches “preceding embodiments have been described with reference to GST (Ge.sub.2Sb.sub.2Te.sub.5) as the phase change material of the layer 10, but this is not essential to the invention, and many other suitable materials are available, either separately or in combination, including compounds or alloys of the combinations of elements selected from the following list: GeSbTe, GeTe, GeSb, GaSb, AgInSbTe, InSb, InSbTe, InSe, SbTe, TeGeSbS, AgSbSe, SbSe, GeSbMnSn, AgSbTe, AuSbTe, and AlSb. It is also understood that various stoichiometric forms of these materials are possible; for example Ge.sub.xSb.sub.yTe.sub.z; and another suitable material is Ag.sub.3In.sub.4Sb.sub.76Te.sub.17”. Therefore, BHASKARAN does teach wherein the switching between the two or more states is nonvolatile.
Secondly, even though BHASKARAN teaches in paragraph [0051] that “VO2 will reverts back… as soon as the heat source is removed”, but according to applicant specification [0033] “after illumination is removed, a property change caused by the illumination may retain for a long time, so that the light controllable layer 102 has a non-volatile memory property”, therefore, even VO2 reverts back to original state, but the material is “after illumination” so there is still property change, and still can be considered as “nonvolatile” per teaching of instant application. Also one can not be sure how BHASKARAN “as soon as” is compared to “long time” in [0033] of instant application.
Furthermore, the amended claim 6 teaches to use vanadium dioxide (VO2) and suggest the switching is nonvolatile. If applicant device with VO2 is considered as non-volatile, so is prior art BHASKARAN.
([0087]), and the exposure is being performed on selective cells depending on content to be written when cells are in an inactive state ([0009], “…while being inactive, for writing information representing a next holographic image to be displayed into the inactive unit cells. The writing of information is performed by controlling a condition of the optical property of the respective unit cells...). Therefore, ROTTENBERG does teach that each of the unit cells 104 is independently controllable by “exposed to light” per teaching of [0087], and ROTTENBERG does teach the unit cells 104 switching between the two or more states is nonvolatile (Two states has been interpreted as “before exposure to light” and “after exposure to light” indicated in [0087], or “before interact with an incident light beam” and “after interact with an incident light beam” indicated in abstract, per teaching of [0033] of instant case, as long as property change after illumination can retain for a “long time”, it meets the definition of non-volatile, therefore, switching between the two or more states is nonvolatile). Alternatively, interpreting broadly, light controllable element 104 when in active state, is independently controllable by the light beam 106 because cell 104 can be in “first condition” or “second condition”, and cells can have several states, such as “before interact with light 106 while in first condition”, “after interact with light 106 while in first condition”, “before interact with light 106 while in second condition”, “after interact with light 106 while in second condition”.
Accordingly, the Examiner maintains the position previously set forth.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites, “light controllable element is switchable between two or more states, wherein the switching between the two or more states is nonvolatile”. Examiner is not sure what “two states” is referring to, and what “nonvolatile” means, thus renders this limitation vague and indefinite. in specification, para [0003] states “non-volatile memory is a memory that can still store data when the power is turned off”, para [0024] states “light controllable element is illuminated by a light beam to generate deformation, so that the light controllable element may be used to write information… According to properties of a material, the written state may be reversible or irreversible…”, [0033] states “All property changes of the light controllable layer 102 after illumination are reversible. That is, after illumination is removed, a property change caused by the illumination may retain for a long time, so that the light controllable layer 102 has a non-volatile memory property”. Therefore, it seems to suggest these “two states” in claim 1 are “before illumination” and “after illumination”, non-volatile means after illumination, the property change due to illumination can retain for a “long time”. “Before illumination”, “after illumination”, “long time” are not well defined in specification. “Long time” is a relative term. Term "long time" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The Examiner respectfully requests clarification as to the actual invention being pursued by the Applicant in light of the possible interpretations previously described.
Claim 6 recites, “the functional material having a metal-insulator phase transition comprises vanadium dioxide (VO2) and/or lanthanum strontium manganese oxide (Lai-xSrXO3)”, which is  argues that prior art BHASKARAN does not teach such limitation by pointing out that VO2 in BHASKARAN is considered as volatile. Examiner fails to understand the difference between VO2 used in applicant and used in prior art BHASKARAN, thus renders this limitation vague and indefinite. 
Claims 2-7, 9-16 are dependent of claim 1, thus are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ).
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	
	
Claim(s) 1-2, 6-7, 9, 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BHASKARAN PG PUB 20170031231 A1 (hereinafter BHASKARAN).

Regarding independent claim 1, BHASKARAN teaches an optoelectronic device (title), comprising: 
a carrier (12 or 14 in figure 1); and 
a light controllable layer (10 in figure 1, [0023], “…A portion of solid state material 10 is provided in the form of a layer. … Such a material, also known as a phase change material (PCM), undergoes a drastic change in both the real and imaginary refractive index when switched between amorphous and crystalline phases…”, [0047], “…mechanism of switching is not limited to applied electric pulse induced heating, but could be any electromagnetic field induced heating for example a light pulse from a laser or other source…”) patterned to be formed on the carrier (12 or 14 in figure 1) to form at least one light controllable element (10 in figure 1), wherein the at least one light controllable element is independently controllable ([0035], “…many structures such as that of FIG. 1 are fabricated adjacent to each other in an array, with each structure being individually… controllable and constituting a pixel of the overall display…”) by a light beam so that the at least one light controllable element is switchable between two or more states ([0023], or [0046], “…material layer is switchable between two states such as crystalline and amorphous phases, the transformation could be between any two solid phases… crystalline to another crystalline…”, or “before illumination” and “after illumination” per teaching of instant case).
wherein the switching between the two or more states is nonvolatile ([0023], “…A portion of solid state material 10 is provided in the form of a layer. The material of this layer has a refractive index that is permanently, yet reversibly, changeable by the application of an appropriate electrical voltage. Such a material, also known as a phase change material (PCM), undergoes a drastic change in both the real and imaginary refractive index when switched between amorphous and crystalline phases. In the present preferred embodiment, the material is Ge.sub.2Sb.sub.2Te.sub.5 (GST)...”, [0028], “…material is now indefinitely stable in the crystalline phase under ambient conditions…”Furthermore, these cells have a “before illumination” state, and have a “after illumination” state, per teaching of [0033] of instant case as long as property change after illumination can retain for a “long time”, it meets the definition of non-volatile, therefore, switching between the two or more states is nonvolatile). 

Regarding claim 2, BHASKARAN teaches the optoelectronic device according to claim 1, wherein the light controllable layer comprises at least one of the following materials: a functional material having a metal-insulator phase transition ([0051], “…embodiments of FIG. 10, the phase change material layer 50 is vanadium dioxide (VO.sub.2) …”, per teaching of [0033] of instant case as long as property change after illumination can retain for a “long time”, it is considered as non-volatile), a ferroelectric material, a ferromagnetic material, and a multiferroic material.

Regarding claim 6, BHASKARAN teaches the optoelectronic device according to claim 2, wherein the functional material having a metal-insulator phase transition comprises vanadium dioxide (V02) ([0051], “…embodiments of FIG. 10, the phase change material layer 50 is vanadium dioxide (VO.sub.2) …” per teaching of [0033] of instant case as long as property change after illumination can retain for a “long time”, it meets the definition of non-volatile) and/or lanthanum strontium manganese oxide (Lai xSrx03).

Regarding claim 7, BHASKARAN teaches the optoelectronic device according to claim 1, wherein the light controllable layer comprises at least one of the following physical properties: ferroelectricity, antiferromagnetism, magnetism, and conductibility (inherent thermal or electrical conductivity of phase change materials indicated in figure 1).

Regarding claim 9, BHASKARAN teaches the optoelectronic device according to claim 1, wherein illumination of the light beam on the at least one light controllable element causes deformation in the light controllable layer (phase change will cause volume change, leads to deformation in the layer, alternatively, the underlined limitation is interpreted as “intended use” of such device, thus is not given any patentable weight, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) See MPEP §2114. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See MPEP §2114).).

Regarding claim 13, BHASKARAN teaches the optoelectronic device according to claim 1, wherein the light controllable layer comprises an oxide material ([0051], “…embodiments of FIG. 10, the phase change material layer 50 is vanadium dioxide (VO.sub.2) …” per teaching of [0033] of instant case as long as property change after illumination can retain for a “long time”, it meets the definition of non-volatile).

Claim(s) 1-2, 6, 7, 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ROTTENBERG PG PUB 20210088969 (hereinafter ROTTENBERG).

Regarding independent claim 1, ROTTENBERG teaches an optoelectronic device (title), comprising: 
a carrier (“substrate” in [0024], “…wherein the first sub-array and the second sub-array are arranged adjacent to each other on a common substrate…”); and 
a light controllable layer (layer formed by 102 in figure 1) patterned to be formed on the carrier to form at least one light controllable element (104 in figure 2a, abstract, “…a unit cell (104) being individually addressable for switching the optical property of the unit cell (104) between a first and a second condition…”, [0087], “…PCM may for instance be any material which may undergo a phase change in relation to being exposed to a temperature (a thermochromic material) or in relation to being exposed to light (a photochromic material)…”), 
wherein the at least one light controllable element (104 in figure 2a, abstract, “…a unit cell (104) being individually addressable for switching the optical property of the unit cell (104) between a first and a second condition…”) is independently controllable by a light beam (106 in figure 2a, abstract, “…the active unit cells (104) are configured to interact with an incident light beam (106)…”, [0087], “…PCM may for instance be any material which may undergo a phase change in relation to being exposed to a temperature (a thermochromic material) or in relation to being exposed to light (a photochromic material)…”) so that the at least one light controllable element is switchable between two or more states (“two states” can be interpreted as “first and a second condition” in abstract, or “before exposure to light” and “after exposure to light” indicated in [0087], or “before interact with an incident light beam” and “after interact with an incident light beam” indicated in abstract).  
wherein the switching between the two or more states is nonvolatile ([0088], “…In the specific case of using GST as the PCM, switching the material modifies the structure from a plasmonic (crystalline state) to a dielectric (amorphous state) antenna, which will exhibit very similar resonances but at different wavelengths, allowing to change a structure in the unit cell 104 from a highly reflective to a low reflective state for a given wavelength...”, it is known in the field that GST-PCM is a non-volatile material used for phase change memory. Furthermore, Two states has been interpreted as “before exposure to light” and “after exposure to light” indicated in [0087], or “before interact with an incident light beam” and “after interact with an incident light beam” indicated in abstract, per teaching of [0033] of instant case, as long as property change after illumination can retain for a “long time”, it meets the definition of non-volatile, therefore, switching between the two or more states is nonvolatile).

Regarding claim 2, ROTTENBERG teaches the optoelectronic device according to claim 1, wherein the light controllable layer comprises at least one of the following materials: a functional material having a metal-insulator phase transition ([0087], “…a number of different forms of vanadium oxides, such as VO.sub.2 and V.sub.2O.sub.3, may be used…” per teaching of [0033] of instant case as long as property change after illumination can retain for a “long time”, it is considered as non-volatile), a ferroelectric material, a ferromagnetic material, and a multiferroic material.  

Regarding claim 6, ROTTENBERG teaches the optoelectronic device according to claim 2, wherein the functional material having a metal-insulator phase transition comprises vanadium dioxide (V02) ([0087], “…a number of different forms of vanadium oxides, such as VO.sub.2 and V.sub.2O.sub.3, may be used…” per teaching of [0033] of instant case as long as property change after illumination can retain for a “long time”, it is considered as non-volatile) and/or lanthanum strontium manganese oxide (Lai xSrx03).  

Regarding claim 7, ROTTENBERG teaches the optoelectronic device according to claim 1, wherein the light controllable layer comprises at least one of the following physical properties: ferroelectricity, antiferromagnetism, magnetism, and conductibility ([0086], “…the PCM may be formed by Ge.sub.2Sb.sub.2Te.sub.5 (GST). This is a material which may change between an amorphous state and a crystalline state and which may suitably be used for providing desired optical properties…”, therefore, there is a conductivity change).  

Regarding claim 13, ROTTENBERG teaches the optoelectronic device according to claim 1, wherein the light controllable layer comprises an oxide material ([0087], “…a number of different forms of vanadium oxides, such as VO.sub.2 and V.sub.2O.sub.3, may be used…” per teaching of [0033] of instant case as long as property change after illumination can retain for a “long time”, it is considered as non-volatile).  

Claim(s) 1-3, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HEO PG PUB 20160020280 (hereinafter HEO).
Regarding independent claim 1, HEO teaches an optoelectronic device (title), comprising: 
a carrier (GP10 in figure 1, [0093], “…a graphene layer GP10…”); and 
a light controllable layer (F10 in figure 1, [0093], “…a functional layer F10 contacting the graphene layer GP10…”) patterned to be formed on the carrier to form at least one light controllable element ([0034], “…functional layers may include at least one of a light emission material, a photoactive material… the functional layer F10 may include transition metal oxide (TMO), a chalcogenide material, a perovskite material, or a Group III and V elements-containing compound. …TMO, such as TiOx, TaOx, NiOx, CuOx, or ZnOx, … may include a perovskite material, such as SrTiO3, BaTiO3, or lead zirconate titanate (PZT)... SrTiO3, BaTiO3, and PZT may be ferroelectric materials. PZT may be a ferroelectric material and simultaneously a piezoelectric material. ZnOx may have piezoelectric characteristics…”), wherein the at least one light controllable element (F10 in figure 1, F12 in figure 5/6, [0108], “…When the functional layer F10 has optoelectronic conversion characteristics, the functional layer F10 may have a property of converting optical energy to electrical energy or a property of converting electrical energy to optical energy…”) is independently controllable by a light beam so that the at least one light controllable element is switchable between two or more states ( “before illumination” and “after illumination”)).  
wherein the switching between the two or more states is nonvolatile (these cells have a “before illumination” state, and have a “after illumination” state, per teaching of [0033] of instant case, as long as property change after illumination can retain for a “long time”, it meets the definition of non-volatile, therefore, switching between the two or more states is nonvolatile).

Regarding claim 2, HEO teaches the optoelectronic device according to claim 1, wherein the light controllable layer (F10 in figure 1, F12 in figure 5/6) comprises at least one of the following materials: a functional material having a metal-insulator phase transition, a ferroelectric material ([0034], “…may be phase change materials. SrTiO3, BaTiO3, and PZT may be ferroelectric materials. PZT may be a ferroelectric material and simultaneously a piezoelectric material…”), a ferromagnetic material, and a multiferroic material ([0097], “…the functional layer F10 may include at least one of a resistance change material, a phase change material, a ferroelectric material, a multiferroic material, and multistable molecules...”)

Regarding claim 3, HEO teaches the optoelectronic device according to claim 2, wherein the ferroelectric material comprises barium titanate (BaTiO3), lead titanate (PbTiO3) or a lead zirconate titanate compound ([0097], “…functional layer F10 may include TMO, such as TiOx, TaOx, NiOx, CuOx, or ZnOx, may include a chalcogenide material, such as Ge--Sb--Te or GeTe--Sb2Te3, may include a perovskite material, such as SrTiO3, BaTiO3, or lead zirconate titanate (PZT)…”).  

Regarding claim 13, HEO teaches the optoelectronic device according to claim 1, wherein the light controllable layer comprises an oxide material ([0097], “…functional layer F10 may include TMO…”).

Claim(s) 1-2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hesselink PG PUB 20040009406 (hereinafter Hesselink).
Regarding independent claim 1, Hesselink teaches an optoelectronic device (title), comprising: 
a carrier (136 in figure 5C, [0106], “…Medium is disposed between two cover layers 136 (e.g. glass) for stability and protection from the environment…”); and 
a light controllable layer (134 in figure 5C, [0106], “…photoactive medium 134 will generally comprise a first photoactive material, preferably a photopolymer, and microparticles of a second photoactive material dispersed therein …”) patterned to be formed on the carrier (136 in figure 5C) to form at least one light controllable element (“first photoactive material” or “second photoactive material” indicated in [0106]), wherein the at least one light controllable element is independently controllable by a light beam (“laser” indicated in [0107]) so that the at least one light controllable element is switchable between two or more states (photopolymer before and after polymerization caused by light, see [0013], or photoactive particles before and after light see [0014]).  
wherein the switching between the two or more states is nonvolatile (these cells have a “before illumination” state, and have a “after illumination” state, per teaching of [0033] of instant case, as long as property change after illumination can retain for a “long time”, it meets the definition of non-volatile, therefore, switching between the two or more states is nonvolatile, alternatively, [0014], “…photo-induced change in the second photoactive material may be permanent for WORM applications, or reversible, under a third condition, to allow subsequent erasure and rewriting of recorded data…”).

Regarding claim 2, Hesselink teaches the optoelectronic device according to claim 1, wherein the light controllable layer (134 in figure 5C, [0106], “…photoactive medium 134…”) comprises at least one of the following materials: a functional material having a metal-insulator phase transition, a ferroelectric material, a ferromagnetic material ([0122], “…ferromagnetic microparticles are dispersed throughout the photoactive medium…Bits are recorded by exposing the medium to an oppositely oriented magnetic field while simultaneously exposing a data storage location to heating by a focussed laser beam so that the ferromagnetic microparticles at the beam waist are heated above their Curie point and can re-orient with the new magnetic field…”), and a multiferroic material.

Regarding claim 4, Hesselink teaches the optoelectronic device according to claim 2, wherein the ferromagnetic material comprises ferroferric oxide (Fe304) ([0124], “…Preferably microparticles 188 of a superparagmetic material such as Fe.sub.3O.sub.4…”) or cobalt ferrite (PbTiO3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROTTENBERG PG PUB 20210088969 (hereinafter ROTTENBERG).

Regarding claim 14, ROTTENBERG teaches the optoelectronic device according to claim 1, but does not specifically point out wherein the wavelength of the light beam is between 10 nm and 10 micrometer.  
However, ROTTENBERG teaches in [0092] that “In many applications, such as for creation of holographic images, use of visible wavelengths is desired…the optical device 100 may alternatively be used with other wavelengths, such as near-infrared, infrared, or ultraviolet wavelengths”. Therefore, if 

Regarding claim 15, ROTTENBERG teaches the optoelectronic device according to claim 1, wherein the wavelength of the light beam is between 390 nm and 700 nm (if one chooses a green light, which has wavelength between 495-570nm, the wavelength of the light beam will be between 390 nm and 700 nm).   

Regarding claim 16, ROTTENBERG teaches the optoelectronic device according to claim 1, wherein the wavelength of the light beam is between 490 nm and 570 nm (if one chooses a green light, which has wavelength between 495-570 nm, the wavelength of the light beam will be between 490 nm and 570 nm).   

Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over BHASKARAN PG PUB 20170031231 A1 (hereinafter BHASKARAN).

Regarding claim 10, BHASKARAN teaches the optoelectronic device according to claim 9, wherein each of the at least one light controllable element has different amounts of deformation in a geometrically central portion of the light controllable element and a geometrically peripheral portion of the light controllable element (as phase change will cause volume change, leads to deformation in the layer, thus more light will lead to more severe deformation, alternatively, the underlined limitation is interpreted as “intended use” of such device, thus is not given any patentable weight, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) See MPEP §2114. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See MPEP §2114).).

	Regarding claim 11, BHASKARAN teaches the optoelectronic device according to claim 10, wherein the one or more properties of each of the at least one light controllable element are different in the geometrically central portion of the light controllable element and the geometrically peripheral portion of the light controllable element (as phase change will cause volume change, leads to deformation in the layer, thus more light will lead to more severe deformation, alternatively, the underlined limitation is interpreted as “intended use” of such device, thus is not given any patentable weight, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) See MPEP §2114. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See MPEP §2114).).
  
Regarding claim 12, BHASKARAN teaches the optoelectronic device according to claim 1, wherein the thickness of at least one of the at least one light controllable element in a geometrically central portion of the light controllable element is greater than the thickness in a geometrically peripheral portion of the light controllable element (as phase change will cause volume change, leads to deformation in the layer, thus more light will lead to more severe deformation and thickness change, alternatively, the underlined limitation is interpreted as “intended use” of such device, thus is not given any patentable weight, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) See MPEP §2114. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See MPEP §2114).).

	
	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over HEO PG PUB 20160020280 (hereinafter HEO).

Regarding claim 5, HEO teaches the optoelectronic device according to claim 2, wherein light controllable layer comprises the multiferroic material ([0015], “…functional layer may include at least one of resistance change material, a phase change material, a ferroelectric material, a multiferroic material…”), but does not teach the multiferroic material comprises bismuth ferrite (BiFeO3, BFO) or yttrium manganate (YMnO3).  
However, it is well known in the art that bismuth ferrite (BiFeO3, BFO) or yttrium manganate (YMnO3) are multiferroic material. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of HEO before him, to select bismuth ferrite (BiFeO3, BFO) or yttrium manganate (YMnO3) as the choices for multiferroic material, in order to have a working device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-






/XIAOCHUN L CHEN/Examiner, Art Unit 2824